Case 3:20-cv-00416-MMH-PDB Document 5 Filed 06/22/20 Page 1 of 2 PageID 166



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

  MARIE WOOD,

                       Plaintiff,

  v.                                                       Case No. 3:20-cv-416-J-34PDB

  LEWIS JAMES EWING, DIANE EWING,
  and LURENE BROOKS NOLAND,

                  Defendants.
  _____________________________________/


                                          ORDER


         THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 4;

  Report), entered by the Honorable Patricia D. Barksdale, United States Magistrate Judge,

  on May 29, 2020.      In the Report, Judge Barksdale recommends that this case be

  dismissed without prejudice. See Report at 2. Plaintiff has failed to file objections to the

  Report, and the time for doing so has now passed.

         The Court “may accept, reject, or modify, in whole or in part, the finding or

  recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

  to findings of facts are filed, the district court is not required to conduct a de novo review

  of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

  also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

  novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

  United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

  May 14, 2007).


                                               -1-
Case 3:20-cv-00416-MMH-PDB Document 5 Filed 06/22/20 Page 2 of 2 PageID 167



        Upon independent review of the file and for the reasons stated in the Magistrate

  Judge’s Report, the Court will accept and adopt the legal and factual conclusions

  recommended by the Magistrate Judge. Accordingly, it is hereby

        ORDERED:

        1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 4) is

           ADOPTED as the opinion of the Court.

        2. This case is DISMISSED without prejudice.

        3. The Clerk of Court is directed to terminate all pending motions and deadlines

           as moot and close the file.

        DONE AND ORDERED in Jacksonville, Florida, this 19th day of June, 2020.




  ja

  Copies to:

  Counsel of Record
  Pro Se Party




                                           -2-
